Citation Nr: 1504366	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge in August 2013.  A transcript of that proceeding has been associated with the claims file.

A February 2014 Board decision denied service connection for PTSD and remanded the Veteran's claim for service connection for an acquired psychiatric disability other than PTSD.  Subsequently, the Veteran appealed the Board's denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2014 Order granting a Joint Motion for Remand, the Veteran's appeal was remanded to the Board.

During the pendency of the appeal, the Veteran's claim for an acquired psychiatric disability other than PTSD was returned to the Board.  While the Board finds that there was substantial compliance with the Board's February 2014 remand directives, additional development is warranted based on evidence obtained during the remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court set aside the Board's February 2014 decision and remanded the claim back to the Board.  Specifically, the Court ordered that VA must adequately explain whether the Veteran's service personnel record are complete and whether VA's duty to assist requires a Joint Service Research and Records Center (JSRRC) request to assist the Veteran in corroborating his assertions that his unit deployed to Bosnia. 

As the Veteran has provided additional details regarding his asserted stressors since the JSRRC Coordinator's January 2008 formal finding of lack of information required to submit a JSRRC request, the Board finds that further development is warranted to corroborate the Veteran's asserted in-service stressors.  

Additionally, Social Security Administration (SSA) records obtained pursuant to the February 2014 remand indicate that the Veteran received private psychiatric treatment from Dr. Mayo at the Medical Park Psychiatric Association in Greenville, North Carolina.  As those records may be relevant to the Veteran's claims and have not been associated with the claims file, on remand reasonable efforts must be made to obtain those records.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142 for all private care providers, to include Dr. Mayo.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates that a second attempt would be futile.

2.  Obtain and associate with the record all VA treatment records dated from May 2009 to the present.

3.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressors, to include those pertaining to his fear of hostile military or terrorist activities during his asserted deployment to Bosnia, including forwarding a copy of the Veteran's military personnel records, together with the stressor information to the JSRRC.  Ask the JSRRC to provide any additional information available regarding the Veteran's stressors.  

The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's stated stressors.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

4.  Contact the appropriate federal records repository and request Morning Reports and unit records corresponding to the Veteran's service unit, Howitzer Battery 3d Squadron, 2d Armored Cavalry Regiment for the period of September 19, 1997 through April 2, 1998.  All requests and responses, positive and negative, must be documented in the claims file.

5.  After conducting any other development warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After providing them an opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




